Per Curiam.
Defendant was convicted upon his plea of guilty to larceny over $100 (MCLA § 750.356 [Stat Ann 1971 Cum Supp § 28.588]) in the Hillsdale County Circuit Court. He appeals of right.
Defendant was originally charged with armed robbery. MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797). The information was orally amended at his arraignment to include larceny over $100. Defendant argues the failure to reduce this to writing inadequately informed him of the charge against him. No objection to this was raised at the arraignment. An examination of the record discloses no prejudicial error. MCLA § 767.76 (Stat Ann 1954 Rev § 28.1016). This Court will not consider such an objection for the first time on appeal. People v. Kildow (1969), 19 Mich 194.
Affirmed.